

EXHIBIT 10.64

NON-COMPETE AND NON-SOLICITATION AGREEMENT






This NON-COMPETE AND NON-SOLICITATION AGREEMENT (the “Agreement”) is made and
entered into this 7th day of December, 2005, by and between STRATUS SERVICES
GROUP, INC., a Delaware company (“Stratus”) and SOURCE ONE PERSONNEL, INC., a
New Jersey corporation (“Source One”).


RECITALS:


WHEREAS, Source One and Stratus have executed an Asset Purchase Agreement
whereby Source One has purchased a portion of Stratus’ business as more
particularly described in the Asset Purchase Agreement (the “Purchased
Business”); and


WHEREAS, Stratus has retained that portion of its business other than the
Purchased Business (the “Retained Business”), which includes nationwide
customers and accounts; and


WHEREAS, Stratus possesses substantial information and knowledge regarding the
Purchased Business; and


WHEREAS, the parties desire to enter into an agreement whereby Stratus agrees
not to compete with Source One relating to the Purchased Business.


NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, and other good and valuable consideration, the parties
hereto agree as follows:


1.
Confidentiality and Trade Secrets



(a) Stratus acknowledges that it has had access to Confidential Information
concerning the Purchased Business and clients relating thereto, including their
business affairs, special needs, preferred methods of doing business, methods of
operation, key contact personnel and other data, all of which provides Stratus
with a competitive edge and none of which is readily available except to Stratus
and Source One.


(b) Stratus further acknowledges that it has had access to the names, addresses,
telephone numbers, qualifications, education, accomplishments, experience,
availability, resumes and other data regarding persons who have applied or been
recruited for temporary or permanent employment in connection with the Purchased
Business, as well as job order specifications and the particular characteristics
and requirements of persons generally hired by a client, specific job listings,
mailing lists, computer runoffs, financial and other information, all of which
provides Stratus with a competitive edge and none of which is readily available
except to Stratus and Source One.


(c) Stratus agrees that all of the Confidential Information, including, but not
limited to the information described in Sections 1(a) and (b), constitutes
valuable and proprietary trade secrets and confidential information of Source
One.

1

--------------------------------------------------------------------------------





(d) “Confidential Information” means any proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers, software,
developments, inventions, processes, technology, designs, drawings, hardware and
software configuration information, marketing, financial or other business
information relating to the Purchased Business, including the terms of the Asset
Purchase Agreement and this Agreement. Confidential Information may also include
proprietary information, trade secrets or know-how received in confidence from
third parties.


2.
Non-Competition Agreement



Stratus agrees, on its own behalf and on behalf of its affiliates, that neither
it nor any affiliate will, during the two (2) year period commencing with the
Effective Date of the Asset Purchase Agreement (“Restrictive Period”), directly
or indirectly, own, manage, control, join, operate, perform, finance,
participate in, permit their names to be used in connection with, or otherwise
be engaged in a business that competes with the Purchased Business. Stratus
acknowledges that doing so in any manner would interfere with, diminish and
otherwise jeopardize and damage the business and goodwill of the Purchased
Business. For purposes of this Section 2, “participate” includes any direct or
indirect interest in any enterprise, whether as a stockholder, partner, joint
venturer or otherwise or rendering any direct or indirect service or assistance
(including as a creditor for money borrowed) to any person. Notwithstanding the
foregoing, Stratus retains the right to continue to service the Retained
Business.


3.
Non-Disclosure Agreement



Stratus agrees that except as directed by Source One, it will not at any time
use for any reason or disclose to any person any Confidential Information of
Source One or permit any person to examine and/or make copies of any documents
which may contain or are derived from Confidential Information, whether prepared
by Stratus or otherwise, without the prior written permission of Source One.


4.
Agreement Not to Compete for Accounts or Personnel



(a) Stratus, for itself and on behalf of its affiliates, agrees that during the
Restrictive Period neither it nor any affiliate will, directly or indirectly,
solicit, cause any other person to solicit or assist any other person in
soliciting, the employment of, or hire as a staff employee, leased employee,
temporary employee or otherwise engage as a contractor, any person who is, at
the time of such solicitation, hiring or engagement, or who was within twelve
(12) months of such solicitation, hiring or engagement, a staff employee, leased
employee, temporary employee or contractor of Source One or the Purchased
Business and it will not induce any person employed or engaged by Source One in
any capacity to terminate his or her employment or engagement with Source One;
provided that the foregoing shall not prohibit any general solicitation or
advertising activities not targeted to any such person by Stratus or any
affiliate.


(b) Stratus, for itself and on behalf of its affiliates, agrees that during the
Restrictive Period neither it nor any affiliate will, directly or indirectly,
solicit, cause any other person to solicit, or assist any other person with
soliciting any customer or client or prospective customer

2

--------------------------------------------------------------------------------



or client of Source One or the Acquired Business to (i) terminate or otherwise
modify such customer’s or client’s relationship with Source One or (ii) become a
customer or client of another company which is in competition with Source One.


(c) Nothing contained in this Section 4 shall be deemed to prohibit or otherwise
limit Stratus’ ability to service the Retained Business.


5.
No Adequate Remedy at Law



Stratus acknowledges and agrees that any breach or threatened breach by of this
Agreement by Stratus would cause immediate and irreparable injury to Source One
and that money damages alone would not provide an adequate remedy in the event
Stratus breaches any of the above covenants. Accordingly, Stratus agrees that
Source One shall have the right to seek and obtain an injunction to enjoin any
such breach by Stratus without the requirement of the posting of a bond and, if
Source One shall institute any action or proceeding to enforce those covenants,
Stratus hereby waives and agrees not to assert the claim or defense that Source
One has an adequate remedy at law. The foregoing shall not prejudice Source
One’s right to require Stratus to account for and pay over to Source One the
amount of any damages incurred by Source One as a result of any such breach.


6.
Scope and Duration



It is expressly understood and agreed that Stratus and Source One consider the
restrictions contained in this Agreement to be reasonable and necessary for the
purposes of preserving and protecting the goodwill, legitimate business
interests, and proprietary trade secrets and confidential information of Source
One. Nevertheless, if any of the aforesaid restrictions are found by a court
having jurisdiction to be unreasonable, or to be overbroad as to geographic
area, or time, or with respect to a particular scope of commerce, or to be
otherwise unenforceable, the parties intend for the restrictions set forth above
to be modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.


7.
Successors and Assigns



This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that neither party
may assign its obligations hereunder without the prior written consent of the
other parties hereto; provided, however, that Source One may assign Source One’s
rights hereunder to a subsidiary or other affiliate of Source One, including,
without limitation, Source One Staffing Solutions, LLC, a New Jersey limited
liability company.


8.
Entire Agreement; Amendment



This Agreement, all schedules and exhibits hereto, and all agreements and
instruments to be delivered by the parties pursuant hereto represent the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior oral and written, and all
contemporaneous oral negotiations, commitments and understandings between such
parties. Stratus and Source One, by the consent of their respective Boards of

3

--------------------------------------------------------------------------------



Directors, or officers authorized by such Boards, may amend or modify this
Agreement, in such manner as may be agreed upon, by a written instrument
executed by Stratus and Source One.
 
9.
Governing Law



This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to conflicts of law principles.


10.
Section Headings



The section headings are for the convenience of the parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the parties.


11.
Severability



The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.


12.
Counterparts



This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which, when taken together, shall be one and
the same document.


STRATUS SERVICES GROUP, INC.




By:  /s/ Joseph J. Raymond
Joseph J. Raymond
Chairman and CEO




SOURCE ONE PERSONNEL, INC.






By: /s/ James S. Radvany
James S. Radvany
President
 
4

--------------------------------------------------------------------------------
